Andrias, J. (dissenting).
I would affirm.
While McGee v Adams Paper & Twine Co. (26 AD2d 186, 195, affd 20 NY2d 921) may not require a showing of the same degree of proximate cause as in a common-law negligence cause of action, it still requires a showing of a "practical or reasonable connection” between the violation, and the injury sustained.
In Lusenskas v Axelrod (183 AD2d 244, appeal dismissed 81 NY2d 300), a case in which the sole issue was constructive notice to the landlord of the violation not causation, there was a sufficient causal connection established where the lack of a self-closing hinge on an apartment’s front door allowed the uncontrolled spread of the fire to the corridor and plaintiff firefighter was hit with a blast of superheated air when another door from the stairway to the corridor was opened.
Similarly, Carroll v Roman Catholic Diocese (26 AD2d 552, affd 19 NY2d 658) is a case cited by plaintiff for the proposi*35tion that General Municipal Law § 205-a liability was found where a volunteer fireman was injured while responding to a fire solely because the only violation was the bonfire that was not permitted by the local ordinances. However, the fireman there was told to climb on top of the pile of debris in order to force fire hoses down into it and, as he was working on top of the pile, it gave way under him and he fell. Clearly, there was a sufficient causal relationship.
We agree with the IAS Court that in this case there is no practical or reasonable connection between the alleged violation of Administrative Code of the City of New York § 27-369, which requires that corridors be kept free of combustible materials, and the injury that plaintiff sustained to his shoulder. When plaintiff was unable to pry open a metal door with tools he had for that purpose, he threw himself against the door in an effort to break it down. The claim that the fire would not have started or spread but for the combustible materials in the hallway posits a causal connection that is too remote (compare, Heyer v City of New York, 176 AD2d 550, and Schwarzrock v Thurcon Dev. Co., 193 AD2d 357, lv dismissed 82 NY2d 846, with Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423, 441-444, and Lusenskas v Axelrod, 183 AD2d 244, appeal dismissed 81 NY2d 300, supra).
Milonas and Williams, JJ., concur with Rubin, J.; Sullivan, J. P., and Andrias, J., dissent in a separate opinion by Andrias, J.
Order, Supreme Court, Bronx County, entered October 25, 1995, reversed, to the extent appealed from, on the law, without costs, defendant’s motion for summary judgment dismissing the complaint denied, and the cause of action pursuant to General Municipal Law § 205-a reinstated.